16‐2323‐ag 
Hernandez v. Sessions 
 
                         United States Court of Appeals
                             for the Second Circuit
                                           
                                   AUGUST TERM 2017 
                                    No. 16‐2323‐ag 
                                             
                                             
                                 MARLENY HERNANDEZ, 
                                      Petitioner, 
                                             
                                          v. 
                                             
             JEFFERSON B. SESSIONS III, United States Attorney General, 
                                     Respondent. 
                                             
                                             
                              ARGUED: NOVEMBER 30, 2017 
                              DECIDED: FEBRUARY 28, 2018 
                                             
                                             
       Before:       JACOBS, RAGGI, and DRONEY, Circuit Judges. 
        
       Marleny Hernandez petitions for review of a precedential decision of the 
Board of Immigration Appeals (“BIA”) finding her ineligible for asylum under 
the Immigration and Nationality Act (“INA”) on the ground that she provided 
“material support” to a terrorist organization, notwithstanding that she acted 
under duress.    See 8 U.S.C. §§ 1158(b)(2)(A)(v), 1182(a)(3)(B)(i)(I), 
ll82(a)(3)(B)(iv)(VI).    A 2014 Summary Order of this Court identified no error in 
the BIA’s conclusion that Hernandez provided material support to a terrorist 
organization, but the Order remanded for the BIA to determine in the first 
instance whether the so‐called “material support bar,” which makes no explicit 
mention of duress, nevertheless has an implied duress exception that might 
exempt Hernandez.    See Hernandez v. Holder, 579 F. Appʹx 12, 15 (2d Cir. 
2014).    The principal question presented by this petition is whether the agency’s 
determination on remand that the material support bar contains no such 
exception is entitled to deference under Chevron, U.S.A., Inc. v. Natural 
Resources Defense Council, Inc., 467 U.S. 837 (1984).    We conclude that Chevron 
deference is warranted and join several other circuits in holding that the material 
support bar does not except aliens who acted under duress.    We also reject the 
petitioner’s argument that aliens who are rendered ineligible for relief from 
removal by the material support bar have a due process right to some means of 
obtaining an exemption based on duress, other than the currently‐available 
procedure for obtaining a discretionary waiver from the Department of State or 
the Department of Homeland Security.    See 8 U.S.C. § 1182(d)(3)(B)(i).   
Accordingly, we deny the petition.     
 
       Judge Droney concurs in the opinion of the Court and files a concurring 
opinion. 
 
                                       GREGORY SILBERT (with Kevin Meade and 
                                       Melanie Conroy on the brief), Weil, Gotshal 
                                       & Manges LLP, New York, NY and Boston, 
                                       MA; Anne Pilsbury and Heather Yvonne 
                                       Axford, Central American Legal 
                                       Assistance, Brooklyn, NY, for Petitioner. 
                                        
                                       JEFFREY L. MENKIN, Senior Counsel for 
                                       National Security, Office of Immigration 
                                       Litigation (with Chad A. Readler, Acting 
                                       Assistant Attorney General, and Ethan B. 
                                       Kanter, Deputy Chief, on the brief), United 
                                       States Department of Justice, Washington, 
                                       D.C., for Respondent. 
                                        
                                        
                                        
 

                                           
                                         2 
DENNIS JACOBS, Circuit Judge: 
        
       Petitioner Marleny Hernandez, a native and citizen of Colombia, seeks 
review of a June 9, 2016 published decision of the Board of Immigration Appeals 
(“BIA”) finding her ineligible for asylum on the ground that she provided 
“material support” to a terrorist organization, notwithstanding that she acted 
under duress.    See Matter of M‐H‐Z‐, 26 I. & N. Dec. 757 (B.I.A. 2016).     
        
       The Immigration and Nationality Act (“INA”) deems ineligible for asylum 
any alien who has “engaged in a terrorist activity.” 8 U.S.C. §§ 1158(b)(2)(A)(v), 
1182(a)(3)(B)(i)(I).    In a provision known as the “material support bar,” the INA 
defines “[e]ngag[ing] in [a] terrorist activity” to include committing an act that 
“the actor knows, or reasonably should know, affords material support” to a 
terrorist organization.    Id. § 1182(a)(3)(B)(iv)(VI).    A 2014 Summary Order of 
this court identified no error in the BIA’s conclusion that Hernandez provided 
material support to a terrorist organization by providing the Revolutionary 
Armed Forces of Colombia $100 packages of foodstuffs every three months for 
more than two years.    See Hernandez v. Holder, 579 F. Appʹx 12, 15 (2d Cir. 
2014).    But the Order remanded the matter for the BIA to determine in the first 
instance whether the material support bar, which makes no explicit mention of 
duress, nevertheless has an implied duress exception that might exempt 
Hernandez.    See id. (citing Ay v. Holder, 743 F.3d 317, 320 (2d Cir. 2014) 
(explaining that the material support bar is “silent on the question” of whether “a 
duress exception is implicit in its terms”)).    The agency decision resulting from 
that remand is the subject of the petition before us.   
        
         The principal question presented by the petition is whether the agency’s 
determination that the material support bar contains no implied duress exception 
is entitled to deference under Chevron, U.S.A., Inc. v. Natural Resources Defense 
Council, Inc., 467 U.S. 837 (1984).    We conclude that Chevron deference is 
warranted and join several other circuits in holding that the material support bar 
does not except aliens, like Hernandez, who acted under duress.1    We also reject 

        While this opinion discusses the material support bar in the context of 
      1

Hernandez’s claim for asylum, the bar‐‐and the interpretation of it discussed in 
                                           
                                         3 
Hernandez’s argument that aliens who are rendered ineligible for relief from 
removal by the material support bar have a due process right to some means of 
obtaining an exemption based on duress, other than the currently available 
procedure for obtaining a discretionary waiver from the Department of State or 
the Department of Homeland Security‐‐a waiver that Hernandez sought but did 
not receive.    See 8 U.S.C. § 1182(d)(3)(B)(i).    Accordingly, we deny the petition. 
        
       The facts and procedural course of this case are set out in the BIA’s 
published decision and in our 2014 Summary Order.    We review only the BIA’s 
decision issued on remand.    See Belortaja v. Gonzales, 484 F.3d 619, 623 (2d Cir. 
2007). 
        
                                                I 
        
       The INA’s material support bar, 8 U.S.C. § 1182(a)(3)(B)(iv)(VI), is 
construed by the BIA to have no implied exception for duress.    When, as here, 
the BIA construes “the statute which it administers,” we apply the familiar 
principles of deference outlined originally in Chevron.    INS v. Aguirre‐Aguirre, 
526 U.S. 415, 424 (1999).    “At the first step” of the two‐step Chevron framework, 
we “determine whether Congress has directly spoken to the precise question at 
issue,” and if it has, we “give effect to [Congress’s] unambiguously expressed 
intent . . . .    If, however, the statute [is] ambiguous . . . , we proceed to a second 
step of analysis to [determine] whether the agency’s interpretation is 
reasonable,” and if it is, “we must defer to it.”    Adams v. Holder, 692 F.3d 91, 95 
(2d Cir. 2012) (internal quotation marks and citations omitted).     
        
       The inquiry here begins at Chevron step two, because we have already 
concluded that the material support bar is ambiguous as to whether duress is an 
exception.2    See Hernandez, 579 F. Appʹx at 15 (citing Ay, 743 F.3d at 320).    At 
Chevron step two, we conclude that the BIA’s construction of the material 

this opinion‐‐applies equally to claims for withholding of removal.    See 8 U.S.C. 
§§ 1231(b)(3)(B)(iv), 1227(a)(4)(B), 1182(a)(3)(B)(i)(I), ll82(a)(3)(B)(iv)(VI).   
       2  Hernandez argues that the statutory language favors her reading 

unambiguously.    That argument is defeated by stare decisis and law of the case. 
                                             
                                           4 
support bar is reasonable and therefore entitled to Chevron deference.    In doing 
so, we join several of our sister circuits in holding that the material support bar 
does not contain an implied duress exception.    See Sesay v. Att’y Gen., 787 F.3d 
215, 217‐18 (3d Cir. 2015); Barahona v. Holder, 691 F.3d 349, 355‐56 (4th Cir. 
2012); Annachamy v. Holder, 733 F.3d 254, 260, 267 (9th Cir. 2013), overruled on 
other grounds by Abdisalan v. Holder, 774 F.3d 517 (9th Cir. 2014) (en banc); 
Alturo v. U.S. Att’y Gen., 716 F.3d 1310, 1314 (11th Cir. 2013). 
        
       Hernandez argues that the BIA’s construction is not reasonable in view of 
(1) the context, purpose, and legislative history of the INA; (2) United States 
treaty obligations; and (3) the availability of a duress defense in criminal 
proceedings.    For the reasons that follow, we reject these arguments. 
        
       1.    The BIA reasonably determined that the nonexistence of a duress 
exception can be inferred from the language and design of the INA as a whole.   
See Adams, 692 F.3d at 95.    The text of the material support bar itself is “silent” 
as to conduct taken under duress.3    See Ay, 743 F.3d at 320.    Elsewhere in the 
INA, the bar to relief from removal for members or affiliates of communist or 
totalitarian political parties contains an explicit exception for individuals who 
can establish that their “membership or affiliation is or was involuntary.”    8 
U.S.C. § 1182(a)(3)(D)(i)‐(ii).    The omission of such an express exception in the 
material support bar supports the inference drawn by the BIA that no exception 
was intended.    See INS v. Cardoza‐Fonseca, 480 U.S. 421, 432 (1987) (“[W]here 
Congress includes particular language in one section of a statute but omits it in 
another section of the same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or exclusion.” (internal 
quotation marks and citation omitted)).    Other circuits agree.    See Alturo, 716 

      3   Hernandez argues that the bar’s text, which states that it applies to aliens 
who “commit [] act[s]” that provide material support to terrorists, presumes 
deliberate conduct.    The point does not support her petition, however, because 
deliberate conduct may be taken under duress.    See Dixon v. United States, 548 
U.S. 1, 6 (2006) (observing, in the criminal context, that the duress defense may 
excuse conduct that would otherwise be punishable for satisfying all elements of 
the offense).   
                                            
                                          5 
F.3d at 1314 (observing that the lack of an explicit duress exception in the 
material support bar “stands in marked contrast to a neighboring provision in 
the INA that includes an explicit involuntariness exception for aliens who have 
been affiliated with a totalitarian party”); Annachamy, 733 F.3d at 261 (same); 
Sesay, 787 F.3d at 222‐23 (same).4       
       
      The BIA likewise relied on the separate INA provision under which an 
alien who “has not ‘voluntarily and knowingly’ supported terrorist activities” may 
apply for a discretionary “waive[r] [] of the material support bar” from “the 
Secretary of State or [] the Secretary of Homeland Security”‐‐a waiver that 
requires inter‐agency consultation.5    Ay, 743 F.3d at 321 (emphasis added) 
(quoting 8 U.S.C. § 1182(d)(3)(B)(i)).    In enacting that provision‐‐“well after 
[enacting] the material support bar”‐‐“Congress demonstrated its ability to 
distinguish between voluntary and involuntary” conduct in the INA.    Matter of 
M‐H‐Z‐, 26 I. & N. Dec. at 761 n.4; see also Sesay, 787 F.3d at 223‐24 (“Given that 
the 2007 Amendments discussed duress waivers and voluntariness, and required 
reporting on persons removed for having provided material support under 
duress, Congress clearly legislated on the premise that the material support bar 
otherwise applied to support given under duress.”); Annachamy, 733 F.3d at 262 
n.8 (“Although the waiver provision was not enacted until 15 years after the 


      4    In urging otherwise, Hernandez observes that the so‐called “totalitarian 
bar” was enacted years before the material support bar by a different Congress.   
However, we “assume that Congress is aware of existing law when it passes 
legislation.”    Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990) (citation 
omitted).    Indeed, presuming congressional awareness is “particularly 
appropriate here,” because Congress updated the totalitarian bar “in the same 
legislation in which it created the material support bar.”    Annachamy, 733 F.3d 
at 261 n.7. 
        
       5  The Secretary of State may exempt an applicant after consulting with the 

Attorney General and the Secretary of Homeland Security, and the Secretary of 
Homeland Security may do so after consulting with the Attorney General and 
the Secretary of State.    See 8 U.S.C. § 1182(d)(3)(B)(i). 
                                           
                                         6 
creation of the material support bar, the waiver provision is still relevant in 
determining the earlier congressional intent.”).   
 
       2.    Hernandez argues that a material support bar without an implied 
duress exception is incompatible with the non‐refoulement obligation of the 1976 
United Nations Protocol Relating to the Status of Refugees (the “Protocol”), to 
which the United States is a signatory.    That argument appears to suggest that 
the Protocol is self‐executing: it is not.    See Yuen Jin v. Mukasey, 538 F.3d 143, 
159 (2d Cir. 2008).    In any event, the BIA recognized that the absence of an 
implied duress exception to the material support bar is consistent with the 
United States’s obligations under the Protocol. 
 
       “The Protocol incorporates by reference Articles 2 through 34 of the [1951] 
United Nations Convention Relating to the Status of Refugees [(the 
‘Convention’)],” Aguirre‐Aguirre, 526 U.S. at 427, and Article 33.2 of the 
Convention provides that non‐refoulement may not “be claimed by a refugee 
whom there are reasonable grounds for regarding as a danger to the security of 
the country in which he is,” Convention, art. 33.2, reprinted in 19 U.S.T. 6223.   
Moreover, “the determination of refugee status under the 1951 Convention and 
the 1967 Protocol . . . is incumbent upon the Contracting State in whose territory 
the refugee finds himself.”    Cardoza‐Fonseca, 480 U.S. at 439 n.22 (quoting 
Office of the United Nations High Commissioner for Refugees, Handbook on 
Procedures and Criteria for Determining Refugee Status 1 (ii) (Geneva, 1979)).   
Therefore, “[u]nder the Protocol and Convention, Congress is free to decide that 
an alien who provided material support to a terrorist organization, even if under 
duress, is a danger to the security of the United States.”    Annachamy, 733 F.3d 
at 266. 
        
       3.    Hernandez argues that an implied duress exception to the material 
support bar is compelled by the pervasive availability of duress as a defense in 
the criminal law.    However, a deportation proceeding “is not a criminal 
proceeding . . . [,] and the full trappings of legal protections that are accorded to 
criminal defendants are not [] constitutionally required in deportation 
proceedings.”    Dor v. Dist. Dir., INS, 891 F.2d 997, 1003 (2d Cir. 1989) (citation 
omitted).    It was reasonable for the BIA to deem the criminal defense of duress 
                                            
                                          7 
inapposite because ineligibility for relief from removal under the material 
support bar is not premised on criminal liability.    See Annachamy, 733 F.3d at 
260 n.6 (“[An] alienʹs . . . [acts in] support [of a] . . . terrorist organization need 
not [give rise to] criminal[] liab[ility] for the material support bar to apply.”); see 
also Negusie v. Holder, 555 U.S. 511, 526 (2009) (Scalia, J., concurring) (observing 
that the existence of the duress defense in criminal cases is irrelevant to the 
interpretation of a bar to relief from removal under the INA because an “order of 
deportation is not a punishment for a crime” (quoting Fong Yue Ting v. United 
States, 149 U.S. 698, 730 (1893))).   
          
                                             II 
         
        Hernandez argues in the alternative that, given the BIA ruling, the 
discretionary waiver system authorized under 8 U.S.C. § 1182(d)(3)(B)(i) is the 
sole means by which an alien may obtain a duress exception to the material 
support bar, and that the government thus violates due process because that 
system does not afford aliens sufficient procedural safeguards.    See Burger v. 
Gonzales, 498 F.3d 131, 134 (2d Cir. 2007).     
         
        Aliens for whom the waiver system may later become necessary still have 
a full and fair opportunity to have their claims for asylum or withholding of 
removal first heard and adjudicated by an immigration judge and the BIA, see 
id., and it is through that adequate process that aliens may be deemed ineligible 
for relief if they are found to have provided material support to terrorists, see 8 
U.S.C. § 1182(a)(3)(B)(iv)(VI).    The system that Hernandez challenges “afford[s] 
[these aliens] additional process,” Yuen Jin, 538 F.3d at 157 (emphasis added), by 
allowing them to make a showing of involuntariness, which the Executive may, 
in its “sole [and] unreviewable discretion,” deem deserving of a waiver, see 8 
U.S.C. § 1182(d)(3)(B)(i).    However, aliens have no constitutionally‐protected 
“liberty or property interest” in such a discretionary grant of relief for which 
they are otherwise statutorily ineligible.    See Yuen Jin, 538 F.3d at 156‐57 
(collecting cases); cf. Town of Castle Rock v. Gonzales, 545 U.S. 748, 756 (2005) 
(“[A] benefit is not a protected entitlement if government officials may grant or 
deny it in their discretion.”).    There is therefore no merit to Hernandez’s due 

                                             
                                           8 
process challenge to either the denial of her waiver application or to the waiver 
system in general.     
       
      For the foregoing reasons, the petition for review is DENIED.    Any stay of 
removal that the Court previously granted in this petition is VACATED, and any 
pending motion for a stay of removal in this petition is DISMISSED as moot.   
       
                           




                                          
                                        9 
DRONEY, Circuit Judge, concurring: 
 
       I agree that the material support for terrorism bar to asylum and 
withholding of removal does not contain a duress exception. I write separately to 
address whether the discretionary waiver to the material support bar complies 
with the obligations of the United States under international law, both in this 
case and more broadly. In my view, it is not clear that the waiver system meets 
these obligations without additional information from the Department of 
Homeland Security (DHS); indeed, I have serious concerns that it does not.   
        
       The United States is a signatory to the 1967 United Nations Protocol 
Relating to the Status of Refugees, Jan. 31, 1967, 19 U.S.T. 6223, T.I.A.S. 6577 
(1968) (ʺthe Protocolʺ), which re‐incorporated the main provisions of the U.N. 
Convention Relating to the Status of Refugees, July 28, 1951, 189 U.N.T.S. 150. 
Under the Protocol, signatory states may not deport an otherwise‐eligible 
refugee or asylee unless the state has “reasonable grounds for regarding [the 
refugee] as a danger to security of the country in which he is.” Protocol art. 33.2. 
This “national security exception” places limits on expelling individuals who can 
otherwise establish their eligibility for asylum by showing that their “life or 
freedom would be threatened on account of . . . race, religion, nationality, 
membership [in] a particular social group or political opinion” if returned to 
their country of origin. Id. art. 33.1. The government contends that the material 
support bar does not violate this restriction because the Protocol “did not define 
what constitutes a ‘danger to the security of the country,’ [and thus] it was left to 
Congress to set the parameters of that exclusion.” Resp’t Br. at 35. However, the 
treaty’s language, as well as the statute and its legislative history, make clear that 
Congress did not intend to allow DHS to remove otherwise‐eligible asylees who 
do not present genuine security threats to the United States—a description that 
seems very likely to apply to Hernandez, and perhaps, others like her. 
        
       First, the plain language and structure of the Protocol demonstrate that a 
state may expel only asylees who present true security threats to the United 
States. See Swarna v. Al‐Awadi, 622 F.3d 123, 132 (2d Cir. 2010) (“In interpreting a 
treaty, it is well established that we begin with the text of the treaty and the 
context in which the written words are used.” (alteration and internal quotation 
                                            
                                          1 
marks omitted)). Specifically, the Protocol requires reasonable grounds to deem an 
individual a security threat. Protocol art. 33.2. The United Nations Handbook on 
Procedures and Criteria for Determining Refugee Status, which federal courts 
have often used to interpret the Protocol,1  supports interpreting this clause to 
place significant restrictions on a signatory state’s ability to deport otherwise‐
eligible asylees. See United Nations High Commissioner for Refugees (UNHCR), 
Handbook on Procedures and Criteria for Determining Refugee Status ¶¶ 140‐63 
(Geneva 1979) (“the Handbook”). The Court’s opinion here cites the Handbook 
to support its conclusion that the determination of refugee status is left to 
signatories to the Protocol, slip op. at 7, but elsewhere the Handbook also 
specifies the limited conditions under which states may deny refugee status or 
expel a refugee, see UNHCR Handbook ¶¶ 140‐63. In specifying these conditions, 
the Handbook indicates that a signatory state may expel an otherwise‐eligible 
asylee only where that individual presents a serious threat to the country’s 
security. See also UNHCR, Background Note on the Application of the Exclusion 
Clauses: Article 1F of the 1951 Convention Relating to the Status of Refugees 5 
(Geneva 2003) (“Article 33(2) has always been considered as a measure of last 
resort, . . . justified by the exceptional threat posed by the individual—a threat 
such that it can only be countered by removing the person from the country of 
asylum.”). The fact that the Protocol is not self‐executing, see Yuen Jin v. Mukasey, 
538 F.3d 143, 159 (2d Cir. 2008), does not mean that we may disregard the 
Protocol’s language.2 

      1
           See INS v. Cardoza‐Fonseca, 480 U.S. 421, 43839 (1987) (“In interpreting 
the Protocol’s definition of ‘refugee’ we are further guided by the analysis set 
forth in the Office of the United Nations High Commissioner for Refugees, 
Handbook on Procedures and Criteria for Determining Refugee Status (Geneva 
1979).); INS. v. Aguirre‐Aguirre, 526 U.S. 415, 427 (1999) (consulting Handbook to 
interpret Protocol). 
 
       2
          While the Protocol may permit states to determine how to implement its 
terms, the Protocol’s text establishes a baseline for what constitutes a security 
risk serious enough to justify denying asylum to an otherwise‐eligible applicant. 
Thus, this Court should look to these words in resolving the issues raised by this 
case. See Murray v. Schooner Charming Betsy, 6 U.S. (2 Cranch) 64, 118, 2 L.Ed. 208 
                                            
                                          2 
       Second, domestic case law and Congress’s actions support this 
interpretation of the Protocol. As the Supreme Court has noted, the United States 
codified its obligations under the Protocol when Congress passed the 1980 
Refugee Act. Sale v. Hatian Ctrs. Council, Inc., 509 U.S. 155, 177–78 (1993). Part of 
the Act incorporated Article 33.2’s protection into U.S. law, using language 
virtually identical to that used in the Protocol. See 8 U.S.C. § 1231(b)(3)(B)(iv) 
(preventing a grant of withholding of removal where “there are reasonable 
grounds to believe that the alien is a danger to the security of the United States”). 
The Third Circuit has interpreted this “national security exception” to prevent 
removal unless there is probable cause to believe that an otherwise‐eligible 
asylee poses an “actual” and “non‐trivial” threat to national security. Yusupov v. 
Att’y Gen., 518 F.3d 185, 20104 (3d Cir. 2008); see also id. at 204 (noting that the 
language “‘danger to the security of the United States’ includes an inherent 
seriousness requirement”).3   
        
       The question is whether the discretionary waiver system, as currently 
implemented, satisfies this standard. On the one hand, there is some basis to 
conclude that the waiver approach meets the Protocol’s requirements and that 
Congress exercises meaningful oversight over the system to ensure compliance 


(1804) (“[A]n act of Congress ought never to be construed to violate the law of 
nations if any other possible construction remains . . . .”). Indeed, the Supreme 
Court has consulted the Protocol’s text on various occasions to help interpret the 
meaning of the U.S.’s asylum and withholding of removal law. See, e.g., Sale v. 
Hatian Ctrs. Council, Inc., 509 U.S. 155, 17987 (1993); Cardoza‐Fonseca, 480 U.S. at 
43839.   

      3  Yusupov involved review of a case from the Attorney General that 
interpreted 8 U.S.C. § 1231(b)(3)(B)(iv). Matter of A–H–, 23 I. & N. Dec. 774 (2005). 
In that case, the Attorney General had similarly concluded that this section 
requires probable cause to believe that an individual may pose a non‐trivial 
threat to national security. Id. at 788–89. Applying Chevron deference, the Third 
Circuit differed from the Attorney General only in that the Court determined an 
asylee must “actually pose a danger to the United States.” Yusupov, 518 F.3d at 
201 (emphasis added). 
                                            
                                          3 
with its purpose and U.S. treaty obligations. In 2005, Congress amended the bar 
for “engaging in terrorist activities” to allow the Secretary of DHS to waive the 
bar in his or her sole discretion. See Emergency Supplemental Appropriations 
Act for Defense, the Global War on Terror, and Tsunami Relief, 2005, Pub. L. No. 
109‐13, § 104, 119 Stat. 231, 309 (codified at 8 U.S.C. § 1182(d)(3)(B)). As part of 
that law, Congress mandated that the Secretary report to certain congressional 
committees regarding how frequently DHS invoked the discretionary authority. 
8 U.S.C. § 1182(d)(3)(B)(ii). Using this authority, the Secretary created a waiver 
system for certain individuals who provided material support under duress. See, 
e.g., Exercise of Auth. under Sec. 212(d)(3)(B)(i) of the Immigration and 
Nationality Act, 72 Fed. Reg. 26138‐02 (May 8, 2007). In December 2007, Congress 
enacted additional reporting requirements regarding discretionary waivers for 
duress cases. See Consolidated Appropriations Act, 2008, Pub. L. No. 110‐161, § 
691(e), 121 Stat. 1844, 2365. Congress acted in 2007 after many refugee and asylee 
advocates (as well as members of Congress) voiced concern about the 
implementation of the 2005 waiver authority and the material support bar’s 
unfortunate consequences in many cases. See The “Material Support” Bar: Denying 
Refuge to the Persecuted?”: Hearing before the Subcomm. on Human Rights & the Law, 
Senate Comm. on the Judiciary, 110th Cong. 1186 (Sept. 19, 2007). 
         
        However, the facts of this case, the nature of the discretionary waiver 
process, and the limited public information available regarding the waiver 
prevent me from concluding that the waiver system necessarily complies with 
the Protocol; indeed, these issues leave me with serious concerns that at least in 
some cases, the waiver system does not comply with our treaty obligations and 
Congress’s intent to create an effective waiver system. First, the record in 
Hernandez’s case does not suggest that the United States faces an actual threat 
from this asylum applicant. There is no dispute that Hernandez was a 
“successful businesswoman” in Colombia who provided food to members of 
FARC4  every three months for a period of two years following a series of FARC 

       FARC is the Spanish acronym for the Revolutionary Armed Forces of 
      4 

Colombia, a guerilla organization at the center of Colombia’s internal conflict for 
decades. See June S. Beittel, Cong. Research Serv., RL 43813, Colombia: Background 
and U.S. Relations, 28 (2017). FARC and the Colombian government signed a 
                                           
                                         4 
threats against her. Matter of M‐H‐Z, 26 I. & N. Dec. 757, 758 (2016). However, in 
early 1999, Hernandez stopped providing assistance to FARC, and instead 
housed Colombian police officers in her hotel. Appellate Record 96. FARC once 
again began threatening Hernandez, and in March 2000, they attacked her 
hometown, burning down Hernandez’s store and hotel. Id. Hernandez was later 
taken to see a FARC commander, who pointed a gun at her head, threatened her 
family, and ordered her to stop assisting “the police and politicians in her town.” 
Id. at 97. After continuing to receive threats, Hernandez fled Colombia for the 
United States in 2001. Id. The U.S. government placed her in removal 
proceedings, and eventually, the immigration judge—following a full, contested 
hearingdetermined “that, but for the material support bar, [Hernandez] would 
be eligible for asylum based on her past persecution by the FARC.” 26 I. & N. 
Dec. at 759; Appellate Record 203.   
         
        Nothing about this undisputed history suggests that Hernandez is a 
security threat to this country. Indeed, DHS did not deny Hernandez a waiver on 
security grounds or express doubt that she had acted under duress. Rather, DHS 
denied her a waiver only because she failed to “fully disclose, in all relevant 
applications and interviews with U.S. Government representatives and agents, 
the nature and circumstances of each provision of material support.” Pet’r Br. at 
50, No. 11‐31 (2d Cir.), ECF No. 90.    This failure to disclose violated the DHS‐
created “threshold requirement” that a waiver applicant disclose certain 
information about the material support she provided in order to be eligible for a 
waiver. See 72 Fed. Reg. at 26138.      Yet as I detailed above, under the Protocol, 
the United States may only deport an asylee based upon the security threat she 
presents to this country.  5   

peace accord in 2016, under which FARC has disarmed. Id. at 11, 1315. 
However, these very recent developments occurred after the administrative 
record in this case was developed. See 8 U.S.C. § 1252(b)(4). 
 
       5  Significantly, Hernandez is not alone, which increases my concerns. In 

the Third Circuit case addressing this issue, DHS denied a waiver to an 
individual who provided material support under duress to a rebel group in 
Sierra Leone by moving the group’s equipment and goods. Sesay v. Att’y Gen, 787 
                                           
                                         5 
        
       This leads me to my second concern. In my view, the fact of Hernandez’s 
denial—after the immigration judge determined that she was likely to face 
persecution if returned to Colombia—raises serious concerns that the 
discretionary waiver process is not effective given the few protections that the 
waiver process provides. See Islam v. Gonzales, 469 F.3d 53, 55 (2d Cir. 2006) 
(detailing procedural protections in formal removal proceedings). It may well be 
that a discretionary waiver system and its lack of administrative or judicial 
review best balances the need for our Executive Branch to safeguard national 
security while ensuring that some applicants who do not present a genuine 
security risk may obtain asylum and withholding of removal. For example, some 
cases might involve sensitive information about terrorist organizations such as 
ISIS that pose (or have posed) serious threats to U.S. national security. These 
cases may require secrecy of the waiver interviews and reasons for the waiver 
denials to protect sources or methods of overseas intelligence gathering. 
However, the need for such secrecy does not seem so clear in this case involving 
FARC, which has not presented a security threat to the United States for quite 
some time, if ever.6  As Hernandez’s experience seems to suggest, in practice this 
discretionary waiver system also allows DHS to make its own credibility 
determinations, without the protections afforded in removal proceedings before 
the immigration court. See 72 Fed. Reg. at 26138; see also Burger v. Gonzales, 498 
F.3d 131, 134‐35 (2d Cir. 2007) (noting procedural protections in asylum and 
withholding of removal).   

F.3d 215, 21718 (3d Cir. 2015); id. at 223 n.7. The individual provided this 
support after repeatedly refusing to join the group as a rebel and after 
imprisonment and repeated beatings. Id. at 218. Similarly, in the Fourth Circuit’s 
case addressing this issue, an asylum applicant permitted FMLN guerillas in El 
Salvador to use his house for cooking after the FMLN previously killed the 
applicant’s father and cousin. Barahona v. Holder, 691 F.3d 349, 351‐52 (4th Cir. 
2012). DHS also denied a waiver in that case. Id. at 355 n.8. 
 
       6  See Beittel, Colombia: Background and U.S. Relations at 28, 11, 1315 

(summarizing the history of Colombia’s internal conflicts and recent 
developments).
                                           
                                         6 
        
       DHS’s regulations and the limited information available on the waiver 
process underscore these procedural concerns. As mentioned above, to obtain 
the waiver, an applicant must “[p]ose[] no danger to the safety and security of 
the United States.” 72 Fed. Reg. at 26138. This requirement essentially concedes 
that many individuals to whom the material support bar applies are not an 
“actual” and “non‐trivial” threat to U.S. national security. Yusupov, 518 F.3d at 
20104. Absent a grant of a discretionary waiver, denying these non‐dangerous 
applicants asylum or withholding would violate the terms of the Protocol (so 
long as there are no other grounds for denial). See id.; Protocol Art. 33.2. 
Furthermore, the current waiver process does not appear to provide a “full and 
fair opportunity [for an applicant] to present her claims” or to respond to the 
government’s reasons for denying the waiver. Burger, 498 F.3d at 134. An agency 
memorandum providing internal guidance to the agency provides some 
structure to this process, but also suggests that the applicant’s only participation 
in the waiver process takes place in an interview focused on the details of the 
applicant’s material support. See Memorandum of Jonathan Scharfen, Deputy 
Director, to DHS Officials (May 24, 2007), https://hsdl.hsdl.org/?view&did=21273.   
        
       Finally, the limited public statistics available to evaluate the waiver system 
further underscore my concerns and those of the panel in Ay v. Holder, 743 F.3d 
317, 321 (2d Cir. 2014). For example, in fiscal year 2014—the only year with 
publicly available data—DHS processed only nineteen waivers for asylum 
applicants in the United States.7  U.S. Citizenship & Immig. Servs., Report on the 
Secretary’s Application of the Discretionary Authority Contained in Sec. 
212(d)(3)(B)(i) of the INA 2 (2015).8  Of these, DHS provided only four waivers 

       7    Many more waivers were processed for refugees outside the United 
States. 

        At oral argument, the government indicated that this reportwhich only 
       8 

contains information on the number of waivers grantedwas not originally 
intended to be publicly available. According to the government, an outside 
organization obtained and released a copy of the report. The report is now 
available on the Internet.   
                                            
                                          7 
for material support provided under duress to Tier I or Tier II terrorist 
organizations—the category into which FARC falls. Without more information 
(e.g., how many individuals in asylum proceedings DHS considers each year for 
a waiver), these results are difficult to assess. Nevertheless, the fact that DHS 
awards few waivers for asylum cases raises concerns that the process may be 
inadequate to comply with the Protocol. In light of each of these concerns, I join 
the other members of this Court who have observed that “the relief that [the 
discretionary] waiver offers appears to be limited,” Ay, 743 F.3d at 321; indeed, it 
is possible that the relief may be so limited that it does not comply with the 
Protocol in certain cases. 
         
        Nothing in this case suggests that Hernandez represents a genuine threat 
to U.S. national security. Perhaps DHS has information demonstrating otherwise, 
and perhaps the waiver system ensures compliance with international law in 
every case. Courts would need additional information to reach the conclusion 
that the material support bar complies with the Protocol’s requirements. Here, all 
the administrative record reflects is a Colombian businesswoman who acted 
under extreme fear and duress to protect her life and her family’s life by 
providing foodstuffs to a guerilla organization located only in the highlands of 
Colombia. This same woman also assisted the Colombian police, the very people 
FARC often targeted. Indeed, DHS’s denial of Hernandez’s waiver did not even 
suggest she is an actual security threat. If she is in fact not a threat, then I would 
urge the government to reconsider Hernandez’s denial—to ensure that this case 
and others comply with the U.S.’s international obligations under the Protocol. 
          




                                            
                                          8